Citation Nr: 0925478	
Decision Date: 07/08/09    Archive Date: 07/21/09

DOCKET NO.  08-04  039	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to an increased rating for degenerative 
osteoarthritis of the lumbosacral spine with chronic left L5 
radiculopathy, including first considering whether a 
reduction in the rating for this disability from 60 to 20 
percent was warranted.  

2.  Entitlement to an increased rating for associated pain 
and numbness of the left lower extremity, including first 
considering whether a reduction in the rating for this 
associated disability from 10 to zero percent was warranted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin rash as a 
result of Agent Orange exposure.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to 
October 1957 and from January 1958 to July 1975.  

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  In these 
decisions at issue, the RO reduced the rating for the 
Veteran's degenerative osteoarthritis of the lumbosacral 
spine with chronic left L5 radiculopathy from 60 to 20 
percent, as well as the rating for his associated pain and 
numbness of the left lower extremity from 10 to 0 percent 
(i.e., noncompensable).  The RO also denied his petition to 
reopen his previously denied, unapealed claim for service 
connection for a skin rash due to Agent Orange exposure.

The Veteran initially requested a hearing in Washington, DC, 
before a Veterans Law Judge of the Board, but subsequently 
withdrew this request in writing in March 2009.  See 38 
C.F.R. § 20.702(e) (2008).  He then filed a motion to advance 
his appeal on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008) and 38 U.S.C.A. § 7107(a)(2) (West 2002), 
which the Board granted.

In this decision the Board finds that new and material 
evidence has been submitted to reopen the Veteran's claim for 
service connection for a skin rash, which he is alleging is 
due to exposure to Agent Orange.  However, before 
readjudicating this claim on its underlying merits, the Board 
is remanding this claim to the RO via the Appeals Management 
Center (AMC) for further development and consideration.




FINDINGS OF FACT

1.  The evidence used to reduce the rating from 60 to 20 
percent for the Veteran's degenerative osteoarthritis of the 
lumbosacral spine with chronic left L5 radiculopathy does not 
show any improvement in this disability.

2.  The evidence used to reduce the rating from 10 to 0 
percent for the Veteran's associated pain and numbness of the 
left lower extremity does not show any improvement in this 
disability.

3.  The Veteran's degenerative osteoarthritis of the 
lumbosacral spine with chronic left L5 radiculopathy is not 
manifested by ankylosis of the entire spine and involves only 
mild incomplete paralysis of the left sciatic nerve.

4.  An unappealed August 1997 rating decision denied service 
connection for a skin rash on the basis that this condition 
is not included in the list of presumptive diseases for 
Veteran's exposed to Agent Orange.

5.  But additional evidence received since that August 1997 
decision indicates the Veteran's skin rash might have been 
caused by exposure to Agent Orange.




CONCLUSIONS OF LAW

1.  The criteria are met for restoration of the 60 percent 
rating for the Veteran's degenerative osteoarthritis of the 
lumbosacral spine with chronic left L5 radiculopathy.  38 
U.S.C.A. § 1155 (West Supp. 2005); 38 C.F.R. §§ 3.105(e), 
3.344, 4.2, 4.10, 4.13, 4.71a, Diagnostic Code 5243 (2008).

2.  But the criteria are not met for a disability rating 
higher than 60 percent for the Veteran's degenerative 
osteoarthritis of the lumbosacral spine with chronic left L5 
radiculopathy.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2008).

3.  The criteria are met for restoration of the 10 percent 
rating for the Veteran's associated pain and numbness of the 
left lower extremity.  38 U.S.C.A. § 1155 (West Supp. 2005); 
38 C.F.R. §§ 3.105(e), 3.344, 4.2, 4.10, 4.13, 4.124a, 
Diagnostic Code 8520 (2008).

4.  But the criteria are not met for a disability rating 
higher than 10 percent for the Veteran's associated pain and 
numbness of the left lower extremity.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8520 (2008).

5.  The August 1997 rating decision that denied service 
connection for a skin rash is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 
(2008).

6.  However, additional evidence submitted since that August 
1997 rating decision is new and material; therefore, the 
claim for service connection for a skin rash is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 
3.159 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the issues on appeal, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or a supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).



For an increased-rating claim, section 5103(a) requires, at a 
minimum that VA notify the claimant that, to substantiate the 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.

In this particular case at hand, since the Board is reopening 
the claim for service connection for a skin rash on the basis 
of new and material evidence, there is no need to discuss 
whether the Veteran has received VCAA notice in compliance 
with Kent v. Nicholson, 20 Vet. App. 1 (2006), including 
insofar as apprising him of the specific reasons this claim 
was previously denied so he would have the opportunity to 
respond by providing evidence that would overcome these prior 
deficiencies, because this claim is being reopened 
regardless.  See also VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006), where VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
Moreover, there is no need at this juncture to discuss 
whether the remaining duties to notify and assist concerning 
this claim have been satisfied until the additional 
development of this claim is completed on remand.

And as for the remaining claims concerning the ratings 
assigned for the Veteran's low back disability and associated 
pain and numbness in his left lower extremity, letters 
satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) were sent to him in March 2006 and May 2008.  
The letters informed him of the evidence required to 
substantiate these claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The May 
2008 letter also complies with the Court's holding in 
Vazquez, supra.  And with respect to the rating reductions, 
the Board points out that the procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105(e) were explained 
to Veteran in adequate detail in a July 2006 letter prior to 
reducing his ratings in February 2007, and he was provided 
sufficient opportunity to present additional argument and 
evidence in opposition to the reductions.  In any event, the 
Board is reinstating those prior ratings in this decision, 
though denying even higher ratings.

The Board also finds that VA fulfilled its duty to assist the 
Veteran by obtaining all relevant evidence in support of his 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made 
all necessary attempts to obtain all relevant medical and 
other records that he and his representative identified.  The 
Veteran was afforded a VA examination in April 2006 to 
determine the nature and severity of his service-connected 
low back disability and associated pain and numbness of the 
left lower extremity.  See, e.g., Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  Hence, his claims have been fully 
developed.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.



II.  Restoration of the 60 Percent Rating for 
the Veteran's Low Back Disability and the 
Separate 10 Percent Rating for his Associated 
Pain and Numbness of the Left Lower Extremity

The Veteran experienced recurring episodes of low back pain 
while on active duty in the military.  After service, in 
1984, he underwent a lumbar laminectomy and disc excision of 
L4-5 on the left.  After reviewing the medical evidence, a 
physician determined the Veteran's low back disability was 
incurred in service.  Consequently, in a July 1993 rating 
decision, the RO granted service connection and assigned an 
initial 40 percent disability rating for degenerative 
osteoarthritis of the lumbosacral spine with chronic left L5 
radiculopathy (low back disability).  

Several years later, in April 2004, the RO granted an 
increased rating of 60 percent for the Veteran's low back 
disability and assigned a separate 10 percent rating for his 
associated pain and numbness of the left lower extremity.  
Both awards were retroactively effective from August 6, 2003.  

In January 2006, the Veteran filed a claim for increased 
compensation benefits.  Following a VA examination in April 
2006, the RO issued a rating decision in July 2006 proposing 
to reduce the 60 percent rating for his low back disability 
to 20 percent, as well as the 10 percent rating for the 
associated pain and numbness of the left lower extremity to 
zero percent.  In a July 2006 letter the RO notified him that 
he had a right to a personal hearing regarding the matter and 
had 60 days to submit additional evidence and/or argument 
contesting this proposed reduction in his ratings.  The RO 
therefore complied with the provisions of 38 C.F.R. 
§ 3.105(e) insofar as giving him an opportunity to be heard 
and show why the reductions of his ratings were not 
warranted.  He responded by submitting written argument in 
support of his claims.  He initially requested a personal 
hearing, but then withdrew his hearing request and asked, 
instead, that his case be forwarded to the Board 
for immediate appellate review.



A rating decision dated in February 2007 effectuated both 
reductions prospectively effective as of June 1, 2007.  The 
Veteran appealed that decision.  Therefore, the Board must 
first decide whether the reduction from 60 to 20 percent for 
his low back disability and the reduction from 10 to zero 
percent for his associated pain and numbness of the left 
lower extremity were proper.

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  In Brown v. Brown, 5 
Vet. App. 413, 420 (1993), the Court interpreted the 
provisions of 38 C.F.R. § 4.13 as requiring that in any 
rating reduction case it must be ascertained, based upon a 
review of the entire recorded history of the disorder, 
whether the evidence reflects an actual change in the 
disability and whether the examination reports reflecting 
such change are based upon thorough examinations.  Moreover, 
38 C.F.R. §§ 4.2 and 4.10 provide that in any rating 
reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability actually reflects 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  The burden of proof is 
on VA to establish that a reduction is warranted by a 
preponderance of the evidence.  Kitchens v. Brown, 7 Vet. 
App. 320 (1995).

When the evidence indicates that a condition has stabilized 
to the point that a particular rating has continued for a 
long period of time (five years or more), and an examination 
indicates improvement in the condition, the rating agency 
must review the entire record of examinations and the 
medical-industrial history in order to ascertain whether the 
recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  In arriving at a determination that there is 
material improvement in a physical or mental condition, the 
rating agency must consider whether the improvement will be 
maintained under the ordinary conditions of life.  38 C.F.R. 
§ 3.344.



The provisions of 38 C.F.R. § 3.344(a) and (b) apply to 
ratings that have continued for long periods at the same 
level (five years or more).  They do not apply to 
disabilities that have not become stabilized and are likely 
to improve.  Reexaminations disclosing improvement, physical 
or mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).

Usually an appeal, as here, involving a reduction in a rating 
is entirely different from an appeal involving a claim for an 
increased (i.e., higher) rating, since in the former 
situation the special procedural due process requirements 
mentioned must be complied with before a reduction may be 
imposed.  Indeed, the Court has repeatedly held that, when an 
RO reduces a Veteran's disability rating without following 
the applicable procedural regulations by giving him an 
opportunity to contest the reduction and be heard on this 
issue or by impermissibly treating his reduction-in-rating 
claim as, instead, a claim for an increased rating and 
thereby placing the onus and burden of proof on him to show 
that a higher rating is warranted, rather than on VA to show 
that it was appropriate to reduce his rating, the reduction 
in his rating is void ab initio.  See Greyzck v. West, 12 
Vet. App. 288, 292 (1999) and cases cited therein.

Here, though, as explained, the Veteran already had applied 
for increased ratings when the RO decided, instead, to do the 
opposite and reduce his ratings.  And, again, he received the 
required procedural due process notice and protections 
mandated by 38 C.F.R. § 3.105(e).  So his claims, in part, 
involve first determining whether it was appropriate to 
reduce his ratings and then addressing whether higher ratings 
are warranted.

The 60 percent rating for the Veteran's low back disability 
and the 10 percent rating for his associated pain and 
numbness of the left lower extremity were in effect for less 
than 5 years, and thus the provisions of 38 C.F.R. § 3.344 
are not applicable.  See Brown, 5 Vet. App. at 417; 38 C.F.R. 
§ 3.344(c).  Nevertheless, the Board must find that the 
evidence shows his low back disability with the associated 
pain and numbness in his left lower extremity improved so as 
to warrant the reduction in these ratings.  And the Board 
does not find this necessary evidence, especially in 
comparison to the evidence used to assign these higher 
ratings.

At the time the RO assigned a 60 percent rating for the 
Veteran's low back disability, intervertebral disc syndrome 
(IVDS) was evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.26 
(combined rating tables) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, DC 
5293.

A 60 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  Id.  

Note 1 provides that for the purposes of evaluations under 
these criteria, an incapacitating episode is a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IVDS that are present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  See 38 C.F.R. § 
4.71a, DC 5293.



Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  Diagnostic Code 5293 for rating 
IVDS was changed to DC 5243, which provides that ratings are 
now based on either the general rating formula for diseases 
and injuries of the spine (effective September 26, 2003), or 
on the basis of incapacitating episodes (the criteria for 
which remain unchanged from September 23, 2002), 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent evaluation is 
warranted if there is unfavorable ankylosis of the entire 
spine.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

As to the determination of an appropriate rating for any 
neurological manifestations, DC 8520 pertains to paralysis of 
the sciatic nerve.  According to this regulation, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost.  See 38 C.F.R. § 
4.121a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration. When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Applying the above criteria to the facts of this case, the 
Board must make its determination as to whether improvement 
was shown by comparing (1) the medical evidence of record at 
the time of the April 2004 rating decision that granted a 60 
percent rating for the Veteran's low back disability, while 
assigning a separate 10 percent rating for pain and numbness 
of his left lower extremity, and (2) the medical evidence 
used to reduce the disability rating from 60 to 20 percent 
for his low back disability and from 10 to zero percent for 
his associated pain and numbness of the left lower extremity.  
After comparing this evidence, the Board finds that the RO's 
decision to reduce these ratings was not warranted.  Hence, 
the 60 percent rating for his low back disability as well as 
the separate 10 percent rating for his associated pain and 
numbness of the left lower extremity are being reinstated.  



In April 2004, the RO based its decision to assign a 60 
percent rating for the Veteran's low back disability and a 
separate 10 percent rating for his associated pain and 
numbness of the left lower extremity on findings contained in 
a September 2003 VA examination report.  Around that time it 
was noted that he had recently had two epidural injections in 
his low back, one in May and another in June of 2004.  He 
reported low back pain with radiating pain traveling down his 
left lower extremity, which he rated between 6 and 7 on a 
pain scale from 1 to 10, with flare-ups between 8 and 9.  He 
reported that these flare-ups could become so severe that he 
would have to sit down because he had difficulty standing and 
ambulating.  At no time, however, did he indicate these 
flare-ups resulted in bed rest, nor was there any evidence 
that bed rest had ever been prescribed by a physician.  

An objective physical examination revealed the Veteran had a 
slightly broad-based posture and gait.  Range-of-motion 
testing of the lumbosacral spine revealed flexion of 90 
degrees, extension of 22 degrees, right lateral flexion of 35 
degrees, and left lateral flexion of 39 degrees, none of 
which caused any pain.  A sensory examination was normal with 
respect to vibratory, light touch, and pinprick sensation.  
The right lower extremity had normal strength of 5/5 and the 
left lower extremity had only a slight decrease in strength 
of 4/5.  Ankle jerks were 1+ bilaterally, while knee and 
ankle jerks were absent bilaterally.  Radiographs of the 
spine revealed:  (1) a marked increase in scoliosis since a 
1988 examination; (2) a marked increase in spur formation and 
degenerative changes at the stress points of the scoliosis 
since the 1988 examination; and (3) a marked increase in 
kyphosis since the 1988 examination.  The diagnosis was 
degenerative osteoarthritis of the lumbosacral spine with 
chronic left L5 radiculopathy.  The examiner also stated 
"the [Veteran's] condition has incapacitating episodes on 
almost a daily basis persisting until the [Veteran] sits down 
and rests, changes his body position or until medication 
takes effect."  



Based in large part on the results of that VA compensation 
examination, the RO assigned a 60 percent rating when 
considering the VA examiner's comment that the Veteran had 
incapacitating episodes on almost a daily basis, 
significantly greater than the 6 weeks required during a 12-
month period as outlined by the rating schedule.  The RO also 
assigned a separate 10 percent rating for the Veteran's 
associated pain and numbness of the left lower extremity, 
analogous to mild incomplete paralysis of the sciatic nerve 
under DC 8520.  Both ratings were effective as of August 6, 
2003, the date the RO had received the Veteran's claim for 
increased compensation benefits.  

It is worth noting at this time, however, that, despite that 
VA examiner's indication to the contrary, it does not appear 
the Veteran had had any incapacitating episodes as defined by 
VA regulation (i.e., doctor-prescribed bed rest), which was 
the RO's sole basis for granting the higher 60 percent rating 
in April 2004.  Although the VA examiner had indicated the 
Veteran's low back disability was causing incapacitating 
episodes on an almost daily basis, neither he nor the Veteran 
ever indicated that bed rest was required during these 
episodes - much less 
doctor-prescribed bed rest.  Indeed, the examiner clearly 
stated that his mention of incapacitating episodes was in the 
sense that the Veteran had to sit down and rest, which is not 
tantamount to bed rest or being prescribed bed rest by a 
doctor.  Simply stated, since an incapacitating episode is 
defined by VA regulation as requiring bed rest prescribed by 
a physician, the RO erroneously accepted the VA examiner's 
opinion that the Veteran required bed rest, thereby granting 
a 60 percent rating on an erroneous basis.  See 38 C.F.R. 
§ 3.105(a) (discussing the notion of clear and unmistakable 
error (CUE)).

But that said, the Board must still compare the above 
findings - which were the bases for granting a 60 percent 
rating for the Veteran's low back disability and the separate 
10 percent rating for his associated pain and numbness of the 
left lower extremity - with the evidence used to reduce his 
disability rating to 20 percent for his low back disability 
and to zero percent for his associated pain and numbness of 
the left lower extremity.  This comparison is needed to 
determine whether these disabilities actually had 
"improved."  

The RO relied almost exclusively on an April 2006 VA 
examination report in reducing the Veteran's ratings.  The 
findings in this examination report, however, do now show any 
improvement in the Veteran's low back disability or his 
associated pain and numbness of the left lower extremity - 
except for some temporary relief following a recent epidural 
injection just two months prior to the examination.  He still 
reported experiencing constant low back pain, rated at level 
6/10 most of the time, increasing to 9/10 and 10/10 at night 
and interfering with his sleep.  And although he reported 
obtaining some relief of the radiating pain in his left lower 
extremity following the recent epidural injection in February 
2006, subsequently dated records indicate his pain soon 
returned after the effects of that injection wore off.  

A physical examination revealed some decrease in range of 
motion of the lumbosacral spine since the September 2003 VA 
examination.  In this regard, range-of-motion testing 
revealed flexion of 45 degrees, extension of 10 degrees, 
right lateral flexion of 5 degrees, left lateral flexion of 
10 degrees, right rotation of 20 degrees, and left rotation 
of 30 degrees.  Pain was present at the end of both flexion 
and extension.  Straight leg raising was negative 
bilaterally, and deep tendon reflexes were 2+ for both knees 
and 1+ for both ankles.  Pinprick sensation was intact, and 
muscle strength was normal in both lower extremities  The 
diagnostic assessment was degenerative joint disease of the 
lumbosacral sine, with no clinical symptoms or signs of 
radiculopathy at [the then] present. 

The Board is not persuaded, based on this one examination 
report, that the Veteran's low back disability and associated 
pain and numbness of the left lower extremity had improved to 
warrant the reductions from 60 to 20 percent and from 10 to 
zero percent, respectively.  In granting the 60 percent 
rating in April 2004, the RO had erroneously determined that 
he had experienced almost daily incapacitating episodes, as 
defined by VA regulation as involving bed rest prescribed by 
a physician, when in fact that was not the case.  The so-
called incapacitating episodes noted in the September 2003 VA 
examination report, and relied on by the RO, required instead 
only that the Veteran sit down and rest, which does not meet 
the regulation's definition of an "incapacitating episode," 
which clearly requires bed rest prescribed by a physician.  
So merely because incapacitating episodes are not mentioned 
in the more recent April 2006 VA examination report does not 
establish that there has been any improvement in the 
Veteran's low back disability.  In fact, comparing the 
specific findings from range-of-motion testing shows that his 
low back disability has actually worsened slightly over time, 
with flexion decreased from 90 to 45 degrees and extension 
decreased from 22 to 10 degrees (in both instances about 
half, if not even more).

And with respect to the separate rating assigned for his 
associated pain and numbness of the left lower extremity, the 
Board notes that the April 2006 VA examination report shows 
some improvement in that the examiner concluded there was no 
clinical symptoms or signs of lumbosacral radiculopathy at 
the then present.  The Board emphasizes, however, that this 
one VA examination report does not establish that this 
associated disability has in fact improved.  Instead, this 
report merely reflects that the Veteran had experienced some 
temporary relief from the radicular symptoms in his left 
lower extremity following a recent epidural injection he had 
received approximately two months prior to that examination.  
The fact that this relief was only temporary is reflected in 
a July 2008 letter from J.O., M.D., the Veteran's private 
treating physician, stating the Veteran continues to 
experience radicular symptoms in his left lower extremity.  
This medical opinion refutes the notion that the pain and 
numbness in the Veteran's left lower extremity has improved 
or subsided since the September 2003 VA examination.

Under these circumstances, the Board cannot conclude that the 
evidence shows the required improvement in the Veteran's 
service-connected low back disability and associated pain and 
numbness in his left lower extremity.  Brown, 5 Vet. App. 
at 413.  Accordingly, he is entitled to restoration of the 
prior 60 percent rating for his low back disability and the 
prior 10 percent rating for his associated pain and numbness 
in his left lower extremity.



III.  Increased Ratings for the 
Veteran's Low Back Disability and 
Associated Pain and Numbness of the 
Left Lower Extremity

As already explained, this appeal originated from the 
Veteran's claim for increased compensation benefits filed in 
January 2006.  Therefore, having restored the 60 percent 
rating for his low back disability and the 10 percent rating 
for his associated pain and numbness of the left lower 
extremity, the Board must now determine whether he is 
entitled to ratings higher than 60 percent and 10 percent for 
these disabilities, respectively.  For the reasons and bases 
set forth below, however, the Board finds no grounds to grant 
a higher rating for either disability. 

A disability rating higher than 60 percent can only be 
assigned for the Veteran's low back disability if there is 
evidence that his entire spine is ankylosed (referring to the 
cervical, thoracic/dorsal, and lumbar segments in 
combination).  Ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  See 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  See, too, 38 C.F.R. § 4.71a, 
DCs 5235-5242, Note (5), indicating that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which... 
the entire spine is fixed in flexion or extension....

Here, though, the April 2006 VA examination report shows the 
Veteran's lumbosacral spine has motion in every direction, 
albeit less than normal range of motion, thereby, by 
definition, precluding a finding of ankylosis.  The Board 
also reviewed his other VA and private treatment records, 
none of which indicates his spine is ankylosed.  

The Board also finds that the pain and numbness in the 
Veteran's left lower extremity is consistent with only mild 
incomplete paralysis of the sciatic nerve, for which a 10 
percent rating is warranted.  As noted, the April 2006 VA 
examination report indicates there were no signs or symptoms 
of radiculopathy.  


Although the Board has concluded that the absence of symptoms 
at that time was due to the temporary effects of an epidural 
injection administered approximately two months prior to that 
examination, no subsequently dated medical evidence indicates 
the Veteran's radicular symptoms - even though they have 
since recurred, could be described as more than mild in 
degree.  While Dr. J.O. indicated in his July 2008 letter 
that the Veteran still experienced "radicular symptoms of 
pain down to his left foot," Dr. J.O. did not describe the 
severity of these symptoms.  Thus, there is simply no basis 
to assign a disability rating higher than 10 percent for the 
Veteran's associated pain and numbness in his left lower 
extremity.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for a disability rating higher than 60 percent for his low 
back disability, as well as the claim for a disability rating 
higher than 10 percent of his associated pain and numbness of 
the left lower extremity.  And as the preponderance of the 
evidence is against his claims, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  Thus, the appeal is denied.

IV.  Whether New and Material Evidence 
has Been Submitted to Reopen the Claim 
for Service Connection for a Skin Rash as 
a result of Agent Orange Exposure

The Veteran is ultimately seeking service connection for a 
skin rash.  However, an unappealed August 1997 rating 
decision previously considered and denied this claim.  Thus, 
the Board must first determine whether new and material 
evidence has been submitted since that August 1997 rating 
decision to reopen this claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  See also 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 
(March 4, 1992).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 
3.306.

In addition to these provisions, a Veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, and has a disease listed in 
38 C.F.R. § 3.309(e), shall be presumed to have been exposed 
during such service to an herbicide agent, including the 
dioxin in Agent Orange, unless there is affirmative evidence 
to establish that he or she was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).

If a Veteran was exposed to Agent Orange during active 
military, naval, or air service, certain specified diseases 
shall be service-connected, if the requirements of 38 C.F.R. 
§ 3.307(a) are met, even if there is no record of such 
disease during service.  38 C.F.R. § 3.309(e).  The list of 
diseases includes chloracne or other acneform disease 
consistent with chloracne.  See 38 C.F.R. § 3.309(e).  VA has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary of VA has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27630-27641 (2003).  

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 
(1997).  However, even if the Veteran is found not entitled 
to a regulatory presumption of service connection, the claim 
must still be reviewed to determine whether service 
connection can be established on a direct basis.  Combee v. 
Brown, 34 F.3d 1039 (Fed Cir. 1994).  In fact, the Court has 
specifically held that the provisions set forth in Combee, 
which instead concerned exposure to radiation, 
are nonetheless equally applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).



In this particular case at hand, the RO initially denied 
service connection for a skin rash in an unappealed August 
1997 rating decision.  The RO determined at that time that, 
even though the Veteran had served in Vietnam during the 
Vietnam era, since his skin rash was not included in the list 
of presumptive disease in 38 C.F.R. § 3.309(e), service 
connection was not warranted for this condition.  He was 
notified of that August 1997 rating decision and of his 
appellate rights in a letter dated in September 1997; 
however, he did not seek appellate review within one year of 
notification of that decision.  Therefore, that August 1997 
rating decision is final and binding on him based on the 
evidence then of record and not subject to revision on the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

In April 2006, the Veteran filed a petition to reopen his 
claim for service connection for a skin rash on the basis of 
new and material evidence.  Under VA law and regulation, if 
new and material evidence is presented or secured with 
respect to a final decision, the Secretary shall reopen and 
review the former disposition of that claim.  See 38 U.S.C.A. 
§ 5108.  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New 
and material evidence for a claim to reopen, as here, filed 
on or after August 29, 2001, is evidence not previously 
submitted to agency decisionmakers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2008).  



Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  

Therefore, the evidence that must be considered in 
determining whether there is a basis for reopening this claim 
is evidence that has been added to the record since the final 
and binding August 1997 rating decision.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (indicating VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).

Since that August 1997 decision, the Veteran has submitted an 
October 1996 letter form J.C., M.D., stating "we don't know 
the cause [of the Veteran's] rash but it has been brought up 
that this might be associated to the fact that [he] was 
exposed to Agent Orange during the Vietnam War."

This medical opinion is new and material because it was not 
associated with the claims file at the time of the August 
1997 rating decision, and therefore has not been previously 
considered, and since it suggest the Veteran skin rash may be 
due to Agent Orange exposure during his tour in Vietnam.  See 
Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  Accordingly, the claim for 
service connection for a skin rash is reopened.

It is important for the Veteran to understand, however, that 
the standard for reopening a claim is relatively low and does 
not necessarily indicate the claim ultimately will be 
granted.  


ORDER

The 60 percent rating for the degenerative osteoarthritis of 
the Veteran's lumbosacral spine with chronic left L5 
radiculopathy is restored, but his claim for a disability 
rating higher than 60 percent is denied.

The 10 percent rating for the associated pain and numbness of 
his left lower extremity also is restored, but his claim for 
a disability rating higher than 10 percent is denied.

The petition to reopen the claim for service connection for a 
skin condition is granted, subject to the further development 
of this claim on remand.


REMAND

The Board finds that additional medical development is needed 
before readjudicating the Veteran's claim for service 
connection for a skin rash on the underlying merits.

Dr. J.C.'s October 1996 opinion that the Veteran's skin rash 
may be associated with his history of Agent Orange exposure 
in Vietnam, while sufficient to reopen the claim, is 
insufficient to grant service connection for two reasons.  
First, Dr. J.C.'s opinion is equivocal, i.e., speculative.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that 
service connection may not be based on resort to speculation 
or remote possibility).  Indeed, there are a line of 
precedent cases discussing the lesser probative value of 
opinions, as here, that are equivocal, which essentially 
state that it is possible the condition at issue is 
attributable to the Veteran's military service.  See, e.g., 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 
5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  These cases indicate that, while an absolutely 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, a doctor's opinion phrased in 
terms tantamount to "may" be related to service is an 
insufficient basis for an award of service connection because 
this is for all intents and purposes just like saying the 
condition in question just as well "may or may not" be 
related to service.  See also Bloom v. West, 13 Vet. App. 
185, 187 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).

And second, Dr. J.C. provided no supporting rationale for his 
nexus opinion; to the contrary, his statement is entirely 
conclusory.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (holding that the Board may discount the probative 
value of an opinion where it fails to address relevant facts 
and circumstances that, if considered, might change the 
outcome of the opinion).

For these reasons, Dr. J.C.'s opinion is insufficient to 
grant the Veteran's claim.  Nevertheless, this opinion is 
sufficient to trigger VA's duty to assist by obtaining a 
medical nexus opinion as to whether the Veteran's skin rash 
is related to his military service, and in particular to 
Agent Orange exposure.  See 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (VA must obtain an examination and opinion 
when necessary to fairly decide a claim).



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA 
examination for a medical nexus opinion 
indicating whether it is at least 
as likely as not (50 percent probability 
or greater) that his skin rash is related 
to his military service - and especially 
to any exposure to Agent Orange while 
in service.  All necessary diagnostic 
testing and evaluation needed to make 
this important determination should be 
completed.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable.

2.  Then readjudicate de novo the claim 
for service connection for a skin rash, 
claimed as due to Agent Orange exposure, 
in light of the additional evidence.  If 
this claim is not granted to the 
Veteran's satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond before the record is returned 
to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


